Citation Nr: 0425065	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-16 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of October 25, 1960, which denied entitlement 
to service connection for headaches.

2.  Whether there was clear and unmistakable error in a 
rating decision of October 25, 1960, which denied entitlement 
to service connection for right eye disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1951 to 
September 1955, and from October 1955 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for right eye disability and for 
headaches.  In a February 2003 statement of the case, a 
decision review officer also determined that CUE had not been 
shown in the October 25, 1960, rating decision which 
originally denied service connection for the disabilities at 
issue.  In his VA Form 9 of May 2003, the veteran continued 
to argue that CUE existed in the October 25, 1960 rating 
decision.  The issues before the Board are therefore as 
listed on the title page of this action.
 
Although the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
headaches was developed for appellate review, in light of the 
Board's disposition of the veteran's allegation of CUE in an 
October 25, 1960, rating decision which originally denied his 
claim for service connection for headaches, the Board finds 
that the former issue is now moot.

While the veteran in May 2003 requested a hearing before a 
Veterans Law Judge, he withdrew his request for such a 
hearing in a June 2003 statement, and in February 2004 
clarified that he would not attend a Board hearing.




FINDINGS OF FACT

1.  An October 25, 1960, rating decision denied entitlement 
to service connection for headaches; the veteran did not 
appeal that rating decision.

2.  The October 25, 1960, rating decision failed to apply 
relevant regulatory provisions extant at the time pertaining 
to service connection and line of duty determinations; the 
result of that decision would have been manifestly different 
but for this error.

3.  An October 25, 1960, rating decision denied entitlement 
to service connection for right eye disability; the veteran 
did not appeal that rating decision.

4.  The veteran has not made a specific allegation of error 
with regard to the denial of service connection for right eye 
disability in the October 25, 1960, rating decision, and the 
October 25, 1960, rating decision was consistent with and 
supported by the applicable law and the evidence then of 
record. 

5.  Evidence received since the October 1960 rating decision, 
with respect to the claim for service connection for right 
eye disability, is duplicative or cumulative of evidence 
previously of record, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 25, 1960, rating decision which denied 
service connection for headaches is clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2003).

2.  The October 25, 1960, rating decision denying service 
connection for right eye disability is final.  38 C.F.R. 
§ 19.2 (1960).

3.  The October 25, 1960, rating decision denying service 
connection for right eye disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2003).

4.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for right eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was enacted.  On August 
29, 2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  

The Board notes that the provisions of the VCAA, and of the 
implementing regulations codified in part at 38 C.F.R. 
§ 3.159, are not applicable to the instant claims of CUE.  
See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001).  With respect to the claim 
to reopen, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. 
§ 5103A(f).

The implementing regulations do, however, provide for a 
limited duty on the part of VA to assist a claimant in 
obtaining evidence in support of a claim, such as the 
veteran's, which is filed on or after August 29, 2001.  In 
addition, 38 U.S.C.A. § 5103(a) requires VA to notify the 
veteran of, inter alia, the information and evidence 
necessary to substantiate his claim, and of the respective 
burdens of he and VA in obtaining evidence in connection with 
a claim.  

Turning first to VA's duty to notify, the record reflects 
that the veteran was specifically advised, in a March 2002 
correspondence, of the information and evidence necessary to 
substantiate his claims to reopen, and was advised of what 
information VA would obtain on his behalf and of what 
evidence he was responsible for submitting.  The 
correspondence also suggested that he submit any evidence in 
his possession.  The veteran's representative, in December 
2003, argued, without elaboration, that the March 2002 
correspondence did not clearly explain what information or 
evidence was needed to substantiate the veteran's claim.  The 
Board has reviewed the correspondence and finds that it 
provided the type of notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The record reflects that the veteran was not advised in the 
February 2003 statement of the case of the text of the 
version of 38 C.F.R. § 3.156(a) (pertaining to new and 
material evidence) enacted effective August 29, 2001 (the 
veteran was instead provided with the text of the version of 
that regulation in effect for claims filed prior to that 
date).  In July 2004 the Board, pursuant to 38 C.F.R. §§ 
19.9(b) and 20.903(c) (2003), provided the veteran with the 
text of the version of 38 C.F.R. § 3.156(a) applicable to his 
claim, and afforded him a period of 60 days in which to 
present any additional argument or evidence.  The veteran did 
not respond.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2003 statement of the case and the March 2002 correspondence 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The March 2002 correspondence 
moreover notified the veteran as to which evidence would be 
obtained by him and which evidence would be retrieved by VA.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical records as well 
as the report of a May 2002 VA examination.  In May 2002 the 
veteran informed VA that he had no additional medical 
evidence to provide, and that there were no outstanding 
medical records available.  The Board notes that while the 
veteran has not been afforded a VA examination with respect 
to his right eye disability, the limited duties to assist the 
veteran imposed by the implementing regulations do not extend 
to providing a VA examination.  Unless and until the veteran 
reopens his claim by submitting new and material evidence, he 
is not entitled to a VA medical examination addressing the 
etiology of his right eye disorder.

I.  CUE in the October 25, 1960, rating decision

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Service medical records show that at his October 1951 
entrance examination, the veteran's right eye visual acuity 
was described as fingers at 1 foot; he was described as 
having no vision in the eye (visual acuity of 2/200) 
secondary to an old injury.  Physical examination of the 
right eye disclosed the presence of traumatic amblyopia and 
the absence of any eye activity.

The records document complaints of nasal congestion and 
headaches in January 1952; no positive findings were noted on 
examination.  At his August 1955 discharge examination, the 
veteran reported that he had injured his right eye prior to 
service and had undergone an operation immediately after the 
injury, as well as a second operation 10 months later to 
remove a cataract.  He reported that he underwent another 
operation in 1955 to induce selective ocular muscle paresis 
in order to correct traumatic heterotropia, and that he was 
medically observed for post-traumatic retrobulbar pain in the 
right eye for 12 days.  Physical examination disclosed that 
the veteran was able to visualize the large "E" at four 
feet with squinting.  The examiner diagnosed post-traumatic 
retrobulbar pain in the right eye, aggravated by service, and 
traumatic right exotropia.

The service medical records show that in April 1956 the 
veteran was admitted for surgery to correct his right 
exotropia.  By way of history he reported that the right eye 
started to turn out about 1953, and that since 1955 he had 
experienced severe headaches relieved by covering the right 
eye; he indicated that recently his headaches were occurring 
with use of the right eye.  The examiner noted that visual 
acuity in the right eye was 20/400, correctable to 20/15, and 
that the eye deviated out at 18 to 20 degrees.  The examiner 
also noted the presence of an area of anterior synechia, as 
well as the presence of a corneal linear scar with iris 
adherence and dense pupillary membrane.  Neurological 
examination of the veteran failed to provide a basis to 
explain his headaches, and the veteran thereafter underwent 
recession of the right lateral rectus and resection of the 
right medial rectus.  In the 54 day hospitalization period 
following the surgery his headaches recurred on only two 
occasions, and his eyes appeared straight.  At one point 
during hospitalization, a physician suggested that the 
veteran's headaches could be related to eye damage.  The 
veteran was discharged from hospitalization with diagnoses of 
aphakia (considered to have existed prior to service); and 
with heterotropia and exotropia secondary to aphakia (both 
considered to have existed prior to service).

An October 1957 entry indicates that the veteran complained 
of muscular aches as well as headaches following a flu shot; 
he was diagnosed with virus versus psychosomatic behavior.

Entries for February 1958 show that the veteran's headaches 
were described as probably psychogenic in origin.

The veteran was hospitalized in December 1958 for observation 
in connection with a Medical Board proceeding, at which time 
he reported that his right eye was injured prior to service 
when a knife blade perforated the eye; he indicated that he 
experienced no difficulty following the pre-service 
operations to his eye.  The veteran explained that he 
developed headaches in February 1955, and noted that the 
headaches occurred with prolonged use of the right eye and 
were relieved only with codeine.  He indicated that he was 
hospitalized in 1955 for post-traumatic retrobulbar pain in 
the eye, at which time he was told that the heterotropia 
might be the cause of the headaches, and that he should wear 
an eye patch or consider surgery; the veteran explained that 
he elected instead to leave service.  He further explained 
that while a civilian he continued to experience severe and 
prolonged headaches brought on by studying for college, and 
that following his re-enlistment he underwent eye surgery in 
1956 which relieved his symptoms for about six months; he 
noted that his headaches thereafter re-appeared when he 
studied.  With respect to his current symptoms, the veteran 
reported that he only experienced headaches when using his 
eyes for prolonged periods.  He noted that he was able to 
perform his primary duties, but that his headaches interfered 
with his ability to perform any subsidiary duties.  

Physical examination disclosed uncorrected visual acuity in 
the right eye of 5/200 without further improvement.  The 
hospital report notes that an orthopedic consultation 
resulted in a diagnosis of a "cervical syndrome".  The 
hospital report contains final diagnoses of corneal scar with 
adherent leucoma (considered to have existed prior to 
service, with aggravation in service), and aphakia 
(considered to have existed prior to service, with 
aggravation in service).  The hospital report noted that the 
veteran's right eye condition existed prior to service and 
that his complaints and symptoms prevented him from 
performing full duty.  He nevertheless was thereafter 
returned to duty.

The veteran's January 1959 discharge/re-enlistment 
examination documents the presence of a corneal scar over his 
right eye with adherent leucoma and aphakia; the above 
findings were noted to have existed prior to service.  The 
examiner also noted that the veteran had a lenticular remnant 
in the pupillary space, as well as retraction of the pupil, 
and that visual acuity in the right eye was 20/400.  In 
February 1959 a Medical Board recommended that the veteran 
return to duty.

The veteran was thereafter hospitalized in November 1959 with 
right eye visual acuity of 5/200, an adherent leucoma, and a 
corneal linear scar with an adherent iris.  He was also noted 
to have a dense pupillary membrane and retraction of the 
right pupil, as well as right exotropia from 10 to 15 
degrees.  The veteran was diagnosed with corneal scar with 
adherent leucoma, and with aphakia; both conditions were 
considered to have existed prior to service, without any 
progression since January 1959.  The veteran was returned to 
duty in December 1959, but with a restriction as to duties 
requiring depth perception.

In December 1959 the veteran was again hospitalized 
complaining of right-sided headaches.  He reported that the 
headaches were exclusively associated with use of his eyes 
for any type of close work.  Vision in the right eye was 
3/400, correctable to 20/60.  The presence of a corneal scar 
was noted, as well as opaque capsule remnant, right exotropia 
and anterior synechia.  The examining physician concluded 
that since the veteran was able to adequately perform his 
duties for many years despite the pre-existing eye damage 
(which had not progressed), and as there was no close 
relationship or direct cause between the veteran's headaches 
and the eye damage, he should be returned to duty.  The 
examiner warned that if the veteran's headaches precluded the 
proper performance of his duties, he should undergo 
evaluation to determine other causes of his headaches, 
particularly any psychogenic causes.  The final diagnoses 
were corneal scar (considered to have existed prior to 
service without change); aphakia (considered to have existed 
prior to service without change); and strabismus (considered 
to have existed prior to service without change). 

The record reflects that the veteran continued to complain of 
headaches, resulting in a psychiatric consultation.  The 
psychiatrist determined that the veteran's headaches were 
primarily organic in nature, but that there were strong 
psychological concomitants added throughout the years, some 
of which were probably iatrogenic.

A February 1960 entry in the service medical records notes 
that the veteran desired to leave service on account of his 
headaches.  A March 1960 entry notes that the veteran was 
experiencing fewer headaches with a reduction in the amount 
of clerical work he was performing.

The veteran underwent another period of observation in 
connection with a Medical Board proceeding from April 1960 to 
June 1960.  The period of observation included the results of 
a psychiatric consultation which determined that the 
veteran's headaches were not organic in nature, but rather 
were purely emotional; the recommendation was for 
consideration of the veteran's discharge for headaches 
aggravated by service duties.  Physical examination disclosed 
right eye visual acuity of 20/400, and the hospitalization 
report noted that an ophthalmological consultation revealed 
no ocular basis for the veteran's headache complaints; the 
hospital report noted that it would be unusual for an aphakic 
eye with a scar and vision of no better than 20/200 to 
produce headaches.  The final diagnoses included opacity of 
cornea with oblique linear scar (which existed prior to 
service); aphakia (which existed prior to service); anterior 
synechia (which existed prior to service); right eye 
heterotropia; and chronic, moderate cephalgia due to cervical 
muscle contracture secondary to eye strain (which existed 
prior to service but was aggravated by service).

The service records show that a Medical Board thereafter 
recommended the veteran's discharge with diagnoses of opacity 
of cornea with oblique linear scar (determined to have 
existed prior to service without permanent aggravation in 
service); aphakia (determined to have existed prior to 
service with no aggravation in service); anterior synechia 
(determined to have existed prior to service with no 
aggravation in service); right heterotropia (determined to 
have existed prior to service with no aggravation in 
service); and chronic, moderate cephalgia due to cervical 
muscle contracture secondary to eye strain (considered to 
have been incurred in service).  The Medical Board's 
recommendation was approved, and the veteran was discharged 
based on his cephalgia, described in non-technical language 
as "headache". 

On file is a September 1960 statement by P.E.I., who 
indicated that the veteran experienced headaches in service 
and when he attempted to attend college.  She noted that the 
veteran underwent an operation in service to correct the 
headaches and was prescribed contact lenses that he was 
unable to wear because of double vision.  She indicated that 
the veteran continued to experience headaches with eye 
strain.

In October 1960, the veteran's service department confirmed 
that he was discharged with severance pay by reason of 
physical disability for cephalgia due to cervical muscle 
contracture (rated as neurasthenia).  The service department 
also noted that the veteran had aphakia at discharge, but 
that the aphakia had existed prior to service.

In an October 25, 1960, rating decision, VA denied service 
connection for cephalgia and for right eye disability, 
described as corneal scar with adherent leucoma and aphakia.  
The rating decision indicated that the veteran was separated 
with severance pay because of his eye disorder which, while 
existing prior to service, was determined by the service 
department to have been aggravated in service.  The RO noted 
that the veteran had no vision or function in his right eye 
at service entrance in October 1951.  The RO also noted that 
the veteran began complaining of headaches in February 1955.  
The rating decision indicated that the veteran underwent 
surgery in service to alleviate his headaches, but that the 
headaches began to recur several months later.  The RO 
concluded that the operation in service to relieve the 
headaches was remedial in nature and was conducted to 
alleviate a condition resulting from the pre-existing eye 
disorder.  The RO finally concluded that there was no showing 
of aggravation in service of the veteran's pre-existing right 
eye disorder, and essentially found that the headaches the 
veteran experienced were the expected residuals of the 
original eye injury.  The Board notes that the October 1960 
rating board included a physician.

The veteran was provided with notice of the October 1960 
rating decision in January 1961.  The notice advised him of 
his appellate rights with respect to the referenced rating 
decision.  No further communication from the veteran or any 
representative was thereafter received within one year of 
notice of the October 1960 rating decision.

In several statements on file the veteran contends that there 
is CUE in the October 25, 1960, rating decision because the 
evidence clearly showed that he entered service with a slight 
right eye disorder, but that his disorder thereafter worsened 
in severity.  He contends that his headache disorder clearly 
began in service and that service connection should have been 
granted in October 1960.  He argues that service connection 
for both disorders should have been granted in light of the 
determination by his service department that severance pay 
was warranted.

A.  Headaches

The veteran contends that since his headaches originated in 
service, and as he was discharged with severance pay, the 
October 25, 1960, rating decision was clearly and 
unmistakably erroneous in failing to grant service connection 
for headaches.  

In general and fundamentally, service connection means 
establishment of the incurrence of injury or disease or 
aggravation of a preexisting injury or disease resulting in 
disability coincidentally with the period of active military 
or naval service.  38 C.F.R. § 3.63(a) (1960).

Every person employed in active service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
acceptance and enrollment and was not aggravated by such 
service.  38 C.F.R. § 3.63(b) (1960).  

For disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease contracted or suffered in line 
of duty, when such disability was incurred in or aggravated 
by active military or naval service, ... the United States will 
pay to any person thus disabled and who was honorably 
discharged a pension...  VA Regulation No. 1(a), Part I (a) 
(1960).

Parts I and II of Veterans Regulation 1(a), as amended, 
requires that a disabling condition for which compensation is 
claimed, shall have been incurred in line of duty...The records 
of service departments will be accepted in determining line 
of duty status of diseases and injuries, unless 
considerations set forth in paragraph VIII, Veterans 
Regulation 10...and the legal presumptions of the various laws 
may warrant a different finding.  Any evidence which is 
properly admissible or acceptable according to the practice 
of [VA], and which is of a nature competent to demonstrate 
that the incurrence of a disability was or was not in line of 
duty, according to conditions specified in paragraph VIII, 
Veterans Regulation 10,...may be used as a basis for 
adjudications, despite any official military or naval record 
with respect to manner of incurrence.  38 C.F.R. § 3.66 
(1960).

VA Regulation 1001(M), in effect in October 1960, specified 
that "In Line of Duty"-
Means an injury or disease incurred or 
aggravated during a period of active 
military, naval, or air service unless 
such injury or disease was the result of 
the veteran's own willful misconduct.

VA Regulation 1001(M) (1960).

Part VIII of Veterans Regulation 10 provided that an injury 
or disease will be deemed to have been incurred "in line of 
duty" when the person on whose account benefits are claimed 
was, at the time the injury was suffered or disease 
contracted, in the active service in the military or naval 
forces, unless it appears that the injury or disease has been 
caused by misconduct on his part.  The regulation further 
provided that a determination of "line of duty" would not 
be appropriate where the veteran was avoiding duty by 
desertion or absence without leave; where the veteran was on 
a furlough or leave of absence which materially interfered 
with the performance of his regular duties; where he was 
confined under sentence from a court martial or civil court 
or was resisting lawful arrest; where he was relieved of duty 
as the result of drug or alcohol abuse or because of injury 
or disease contracted as a result of his own willful 
misconduct; where he was acting in disobedience of lawful 
orders or in violation of the law; or where the injury or 
disease was contracted while pursuing private business 
matters.  VA Regulation 10, Part VIII (1960).

The evidence before the rating board in October 1960 
consisted of service medical records showing that while the 
veteran entered service with a functionless right eye, he 
first began demonstrating a headache disorder while on active 
duty.  The records show that he underwent surgery in service 
to relieve his headaches, but that they returned after 
several months.  While the veteran's treating and examining 
physicians did not agree as to the etiology of the headaches, 
with some believing they were emotional in origin, while 
others believed there was an organic basis for his 
complaints, the final determination of the veteran's service 
department was that the veteran's headaches were due to 
cervical muscle contracture secondary to eye strain.  More 
importantly, the service department concluded that the 
headaches, formally diagnosed as cephalgia, were incurred in 
service, and separated the veteran with severance pay based 
on his cephalgia disorder.  The Board notes that the service 
department, by finding the cephalgia disorder was incurred in 
service and by authorizing severance pay for the disorder, 
implicitly determined that the headache disability was 
incurred in the line of duty.

It is manifest from review of the October 25, 1960, rating 
decision that the rating board did not consider the 
application of VA Regulations 1(a) and 1001(M) in conjunction 
with 38 C.F.R. § 3.66 in denying the veteran's claim for 
service connection for headaches.  As discussed above, those 
regulations defined "line of duty" as pertaining to an 
injury or disease incurred or aggravated during a period of 
active military, naval, or air service, and provide that 
service departments records will be accepted in determining 
line of duty status of diseases and injuries, unless 
considerations set forth in Veterans Regulation 10 or the 
legal presumptions of the various laws warrant a different 
finding.  The record before the rating board in October 1960 
did not suggest that any of the referenced considerations in 
Veterans Regulation 10 applied to the veteran's case, and the 
Board is unaware of any legal presumption of any law in 
effect in October 1960 which would undermine the service 
department's records or determination with respect to line of 
duty status.

The October 25, 1960, rating board did not conclude that the 
headache disorder pre-existed service, but rather found, in 
essence, that the headaches, while beginning in service, were 
nevertheless no more than an expected residual of the 
veteran's pre-existing right eye disorder.  Even if true, 
however, the rating decision still acknowledged that the 
headache disorder first manifested in service, and moreover 
did not make any findings disputing the service records or 
the service department determination as to service 
incurrence.  Indeed, the October 1960 rating decision appears 
to have accepted the service records, denying the claim for 
service connection for cephalgia only on the basis that it 
was an expected residual (which nevertheless first manifested 
in service) of the right eye disorder.  The Board points out 
that the rating board listed, as two separate disorders, on 
the rating sheet the veteran's right eye disorder and his 
cephalgia.

Given that the service records show the veteran's headache 
disorder originated in service, and that the service 
department determined that the headache disorder was incurred 
in the line of duty (warranting separation of the veteran 
with severance pay), and as the October 25, 1960 rating 
decision did not allude to any factors justifying the 
rejection of the service records or service department 
determination (and as the Board has not been able to discern 
any such factors), the Board finds that the regulations 
discussed above pertaining to line of duty determinations 
were for application, but were not in fact applied by the 
October 1960 rating decision.  It is clear that had the 
rating board applied those regulations, the result of the 
October 25, 1960, rating decision denying service connection 
for headaches would have been manifestly different, since the 
rating board would have been required to accept the service 
department's determination as to service incurrence in the 
line of duty under the facts of this case.  Accordingly, the 
Board concludes that clear and unmistakable error exists in 
the October 25, 1960, rating decision to the extent that the 
rating decision denied service connection for headaches.

B.  Right eye disability

The veteran contends that while he had a right eye disorder 
prior to his entrance onto active duty, the disorder was 
minor, and that the right eye disability markedly worsened 
during service.  His only arguments as to why there is CUE in 
the October 25, 1960, rating decision denying service 
connection for right eye disorder boil down to the contention 
that the rating board did not properly weigh the evidence 
before it.  He also argues that he was granted severance pay 
for the right eye disorder.

The Board first points out that while the veteran believes he 
received severance pay for his right eye disorder, and 
although the October 1960 rating board also believed he had, 
the record clearly shows that the severance pay was based 
solely on his cephalgia disorder.  The Board notes in this 
regard that the final Medical Board report recommending the 
veteran's discharge specifically noted that each of the 
veteran's right eye problems existed prior to service without 
permanent aggravation.  The report went on to note that the 
veteran's cephalgia was incurred in service, and, in the 
section for describing in plain language the disability 
warranting discharge, listed "headache", and no other 
disorder.  The Medical Board's recommendation was approved by 
a Physical Evaluation Board without any apparent 
modification.  When the service department informed VA in 
October 1960 that the veteran was discharged with severance 
pay by reason of physical disability, the service department 
listed, as diagnoses, cephalgia and right eye aphakia, but 
specifically noted that the aphakia existed prior to service, 
without indicating that a finding had been made that the 
aphakia underwent aggravation in service.

In short, there is no indication that the veteran's service 
department determined that his right eye disability was 
incurred or aggravated in service or that the disorder was 
otherwise incurred in the line of duty.  The regulatory 
provisions pertaining to line of duty determinations 
discussed in the preceding section were therefore not 
applicable to the veteran's claim for service connection for 
right eye disability in October 1960.

With respect to the evidentiary arguments set forth by the 
veteran, the record shows that his right eye condition 
clearly existed prior to service, and that when he entered 
service in October 1951, the eye was non-functional.  Visual 
impairment in the eye varied throughout service, but while 
there was some disagreement among the veteran's treating 
physicians concerning whether his eye disorder underwent 
aggravation in service, with the December 1958 examiner 
concluding that it had worsened in service, the final 
determination of the Medical Board, accepted without apparent 
change by the service department, was that the eye disability 
did not undergo permanent aggravation in service.  While the 
veteran nevertheless argues that aggravation was shown by the 
evidence of record, in essence, he is merely disagreeing with 
how the rating board weighed the facts before it.  Such mere 
disagreement as to how the RO weighed the facts before it 
does not constitute CUE.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).

In sum, the record does not reflect that either the correct 
facts as they were known in October 1960 with respect to 
right eye disability were not before the RO, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The veteran's contentions with 
reference to the weighing of evidence do not constitute CUE.  
In short, the Board concludes that the October 25, 1960, 
rating decision constituted a reasonable exercise of rating 
judgment under the law as it then existed, and that the 
denial of service connection for right eye disability was not 
clearly and unmistakably erroneous.   Accordingly, the Board 
has determined that CUE has not been shown in the October 25, 
1960, rating action.   

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, is to dismiss 
the challenge without prejudice.  In the instant case, the 
veteran's contentions boil down to allegations that the 
rating board in October 1960 improperly weighed the evidence.  
As noted previously, such allegations can not establish the 
presence of CUE in a final rating decision.  The veteran has 
not otherwise presented any argument as to why CUE exists in 
the October 25, 1960, rating decision.  In accordance with 
Simmons, the Board therefore concludes that dismissal without 
prejudice of the veteran's claim is appropriate.






II.  New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a) (relating to the definition of "new and material 
evidence") was amended.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's claim to reopen the issue of service 
connection for right eye disability was filed after August 
2001, only the amended version of 38 C.F.R. § 3.156(a) is 
applicable to the instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, service connection for right eye 
disability was denied in a final October 1960 rating 
decision.  Consequently, service connection for right eye 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence previously of record included the veteran's 
service medical records and the September 1960 statement by 
P.E.I., both of which have been described in detail in the 
preceding section.

Pertinent evidence added to the record since the October 1960 
rating decision includes statements by the veteran and the 
report of a May 2002 VA examination.

In his statements, the veteran argues that he had only a 
slight right eye disorder when he entered service, but that 
his condition worsened during service, resulting in his 
discharge with severance pay.  He also indicates that he 
currently experiences additional eye problems.  However, as 
there is no indication that the veteran is qualified through 
education, training or experience to offer a medical opinion 
concerning whether his right eye disorder chronically 
worsened during or as a result of service, the assertions of 
the veteran concerning aggravation do not constitute 
competent medical evidence with which to reopen his claim.  
See Moray v. Brown,  5 Vet. App. 211, 214 (1993).  
Consequently, while his statements are new, they are not 
material, and do not raise a reasonable possibility of 
substantiating the claim.

At his May 2002 VA examination, the veteran reported a 
history of an eye injury which pre-existed service, and 
indicated that he currently had glaucoma.  Physical 
examination disclosed the presence of blindness in the right 
eye.  Notably, however, the examiner did not otherwise 
address the veteran's right eye disorder, including whether 
it was chronically worsened by service.  Consequently, while 
the examination report is new, it is not material, and does 
not raise a reasonable possibility of substantiating the 
claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the October 1960 rating decision does not 
tend to show that his right eye disorder underwent chronic 
worsening during or as a result of service.  As such, the 
newly submitted evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the October 1960 rating decision is not new and 
material, and the claim is not reopened.


ORDER

Clear and unmistakable error having been found in the October 
25, 1960, rating decision which denied entitlement to service 
connection for headaches, the veteran's claim is granted, and 
service connection for headaches is established, subject to 
the controlling regulations applicable to the payment of 
monetary benefits

Clear and unmistakable error not having been found in an 
October 25, 1960, rating decision which denied entitlement to 
service connection for right eye disability, the appeal is 
dismissed without prejudice.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for right eye 
disability, the benefit sought on appeal is denied. 






	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



